       Case 6:19-bk-13371-SY                Doc 13 Filed 05/07/19 Entered 05/07/19 15:46:17                            Desc
                                           van21:Ord Dism(odspb) Page 1 of 1
Form odspb−odspab/autodismi
Rev. 06/2017

                                           United States Bankruptcy Court
                                             Central District of California
                                           3420 Twelfth Street, Riverside, CA 92501−3819

                          ORDER AND NOTICE OF DISMISSAL FOR
                  FAILURE TO FILE SCHEDULES, STATEMENTS AND/OR PLAN
    DEBTOR INFORMATION:                                                             BANKRUPTCY NO. 6:19−bk−13371−SY
    Herve Gelin Thomas
                                                                             CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−5027
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 5/7/19


    Address:
    580 Nevada St Ste L
    Redlands, CA 92373


It appearing that the debtor(s) in the above−captioned case has failed to file all the documents required under FRBP 1007 or
3015(b) within 14 days after the filing of the petition and no motion for an order extending the time to file the required documents
has been timely filed in accordance with FRBP 1007(a)(5) or 3015(b),


       IT IS HEREBY ORDERED THAT:

       1)      The case is dismissed.

       2)      The automatic stay is vacated.

       3)      Any discharge entered in this case is vacated.

       4)      The Court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all
               issues arising under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent
               provided by law.




                                                                                  By the Court,
Dated: May 7, 2019                                                                Kathleen J. Campbell
                                                                                  Clerk of Court




Form odspb−odspab/autodismi Rev. 06/2017                                                                                   13 / SRG
